DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 10, 2022 has been entered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
The drawings are objected to because in Fig. 2, the reference number “137” does not reference anything on the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Information Disclosure Statement
The Examiner notes IDS filed 06/14/2019, 12/26/2019, 01/23/2020, 10/29/2021, 04/29/2022, and 07/05/2022 required consideration by the Examiner.
The information disclosure statement filed on Oct. 29, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the English text in the cited NPL document is not legible.  
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-12, 14, 17-18, 28, 34-40 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims a step of drawing the preform and claims “a final drawing step” in lines 15-16 of claim 1, it is unclear to the Examiner the relationship between the final drawing step, a drawing step (line 4), one-more drawing steps, and a pre-drawing step recited in the wherein statements.  Please clarify the relationship between “a final drawing step” to the drawing step (line 5), the one or more drawing steps, and the pre-drawing step.  Additionally, Applicant has buried active steps of the one or more drawing steps in a wherein statement in line 10-11 of claim 1, and has buried active steps of the pre-drawing step in a wherein statement in lines 11-16 of claim 1.  The Examiner recommends clarifying the claim by removing the term “wherein” in “wherein the drawing steps comprise a pre-drawing step” and in “wherein pre-drawing step comprises . . .”.  Please clarify claim 1 by clarifying the “active” steps in the claim.  Due to the lack of clarity with the drawing step, pre-drawing, and final drawing, dependent claims 8-12, 14, 17-18, 28, and 34-40 are also indefinite due to lack of clarity of claim 1.
Additionally, in claim 1, while Applicant recites “a plurality of inner cladding hollow tubes” in line 6, and Applicant has antecedent basis for “the inner cladding hollow tubes”, it is unclear to the Examiner which of the plurality of inner cladding tubes, such as a sub-set of the plurality of inner cladding tubes or all of the plurality of inner cladding tubes, Applicant is referencing in lines 7-9.  If Applicant is referencing all of “the inner cladding hollow tubes”, then Applicant should amend the claim to state “wherein the plurality of inner cladding hollow tubes are arranged inside and fused to the outer cladding region, and the plurality of inner cladding hollow tubes are not touching each other”.  
Regarding 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 8-9, 11, 14, 18, 28, and 34-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0267235) in view of Dawes (US 2003/0230118).

Regarding claim 1, Russell (US 2018/0267235) discloses ([0001]) a method for manufacturing a hollow core microstructured optical fiber (i.e. “anti-resonant element” hollow-core photonic crystal fiber [ARE HC-PCF] or hollow-core antiresonant reflecting fiber [ARE-HC-AF]), the method comprising:
Providing a cylindrical preform (32) having a center axis (figures 6A-6C, see below) and having a length and a first and a second end (note: the jacket preform (32) is disclosed at [0096] to have a hollow tubular form and is therefore reasonably construed to comprise a first and second end and a length even though this is not expressly stated) per claim 1, lines 5-6.  The preform further comprises a plurality of hollow tubes (23) arranged inside the outer cladding (32) (see figure 6B reproduced below) in accordance with claim 1, lines 6-7.  Russell teaches that the hollow tubes (23) are fixed to the outer cladding tube by heating (“with the fixing step of FIG. 6B, the ARE preforms 23 are fixed to the corners of the inner hexagonal shape of the jacket preform 32.  This is obtained by applying heat resulting in a physical connection between the ARE preforms and jacket preform” – [0097]).  Where Russell teaches fixing of the inner tubes to the outer cladding tube by heating to create a physical connection, the prior art is either construed to teach that the hollow tubes are fused to the outer cladding region in accordance with claim 1, lines 7-8 or, in the alternative, it would be obvious to a person having ordinary skill in the art at the time of the invention, such a fusion step is rendered obvious in view of the Russell disclosure.  With deference to figure 6 and the embodiments of figure 1, the inner cladding hollow tubes (23) are not touching each other per claim 1, line 8.

    PNG
    media_image1.png
    255
    542
    media_image1.png
    Greyscale

The method includes heating and drawing the preform ([0095], “Subsequently, the composite of the jacket preform 32 and the ARE preforms 23 is drawn during the application of heat until the ARE and core transverse dimensions are obtained” – [0097]).  In the drawing of the preform, Russell discloses during the drawing, pressure tubes are placed in communication with a sub-set of said plurality of inner cladding hollow tubes of said preform and said sub-set of said plurality of inner cladding hollow tubes of said preform is subjected to a controlled pressure during drawing the preform (i.e. a final step of drawing).  (“The hollow inner space of the jacket preform 32 is connected with a first external reservoir 41, like a source of pressurized nitrogen. Furthermore, the ARE preforms 23 are connected with at least one second external reservoir 42, like e.g. an external source of pressurized nitrogen. If all AREs are to be produced with the same inner transverse dimension, all AREs can be connected with a common external reservoir. Otherwise, e.g. two groups of AREs are connected to two different external reservoirs for creating different inner transverse dimensions, as shown e.g. in FIG. 1E.” - [0097]-[0098]).  
Russell teaches nearly all that is recited in claim 1, including providing the claimed preform, drawing the preform including a final drawing step comprising drawing the preform to a fiber while subjecting said sub-set of said plurality of inner cladding hollow tubes of said preform to a controlled pressure.  However Russell is silent regarding the specific nature of the connection between pressure source and the inner cladding hollow tubes (23) in pre-drawing step before a final drawing step, and therefore, Russell is silent regarding a pre-drawing step comprising “inserting a first end of respective pressure tubes into a sub-set of said plurality of inner cladding hollow tubes of said preform at the first end of the preform” before a final drawing step.  
Regarding the pre-drawing step, Dawes (US 2003/0230118) discloses a method of producing a microstructured optical fiber by controlling the pressure of internal voids within the preform which one of ordinary skill in the art would consider to be of particular relevance to the matter at hand in Russell.  The Dawes the method comprises: 
providing a preform having a center axis, a length, a first end, and a second end and comprises at least one longitudinal hole extending lengthwise (“a preform having a proximal end and a distal end, a first set of holes and a second set of holes, both holes being formed longitudinally through the preform between the proximal end and the distal end” – [0008]; see figure 1 below left), 
inserting a first end of a pressure tube into said hole of said preform at the first end of the preform (“In another embodiment of the invention, the step of coupling the first set of holes to a first pressure system includes the steps of providing a hollow tube having a proximal end and a distal end for each hole of the first set of holes; inserting the proximal end of one hollow tube into each hole of the first set of holes at the proximal end of the preform; affixing the proximal end of each hollow tube to the preform using a holding material, thereby coupling the hollow tube to the hole; and coupling the distal end of each hollow tube to the first pressure system” – [0010]; see figure 9 below right), and
subjecting said hole of said preform to a controlled pressure via said pressure tube during the drawing (“During the drawing of the fiber, the first pressure control system maintains a positive pressure on the holes of the first set of holes to keep them open, while the holes of the second set of holes remain at the furnace pressure, and close due to surface tension” – [0033]; “In another aspect of the present invention, the first set of holes is coupled to a first pressure system, and the second set of holes is coupled to a second pressure system.” – [0034]; see also [0039] regarding exemplary pressure control methods employed).  

    PNG
    media_image2.png
    815
    557
    media_image2.png
    Greyscale
           
    PNG
    media_image3.png
    562
    806
    media_image3.png
    Greyscale

	In view of the foregoing, Dawes is understood to teach a method for drawing a preform comprising a step of inserting a first end of a respective pressure tube(s) into an inner cladding hollow tube of an optical fiber preform at the first end of the preform and subsequently subjecting the inner cladding hollow tube(s) of said preform to a controlled pressure via said pressure tube during the drawing.  Dawes ([0038]) further discloses the skilled artisan can control the pressures inside the holes in order to expand, maintain, or reduce the relative diameters during the draw, and in the drawing of the preform (Fig. 6) Dawes discloses the distal end of the preform including drawing with a conventional heat source to provide for an optical fiber, and Dawes ([0040]) discloses the preform is heated to near the softening point of the material during the drawing and a gas pressure is applied to the holes and gas pressure is controlled to expand the holes of the preform at the proximal end.  The forming of the final fiber after the transition zone illustrated by Dawes provides for a final drawing step, which is similar to the final drawing step of Russell.  
	It may therefore be said that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  A person having ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each step/element merely performs the same function as it does separately.  That is, Russell teaches coupling the inner hollow tubes 23 of the optical fiber preform to a controlled pressure source and drawing in a final drawing step to produce a fiber but does not delineate how this coupling is performed, and Dawes teaches an effective method for providing pressure sealed coupling between inner tubes of an optical fiber preform prior to subjecting the inner cladding hollow tube(s) of the preform to a controlled pressuring via said pressure tube during drawing in a transition zone and during drawing the final optical fiber, which is similar to the final drawing step of Russell.  A person having ordinary skill in the art would have recognized the combination of Russell to utilize the pressure source coupling technique of Dawes (i.e. inserting a first end of a respective pressure tube into an inner cladding hollow tube of the optical fiber preform at the first end of the preform) and a transition zone prior to forming the final optical fiber prior to a final drawing step of the optical fiber, and therefore, would have resulted in an operable method for drawing the Russell optical fiber under controlled interior pressure conditions.  

Regarding claim 8, in addition to the rejection of claim 1 above, Dawes (Fig. 9) illustrates a pressure tube length section inserted into the longitudinal hole of the preform.  Therefore, based on the teachings of Dawes, it would be obvious to a person having ordinary skill in the art, in the method of Russell in view of Dawes, a pressure tube length section comprising the first end of each respective pressure tube is inserted into each hollow tube of the sub-set of the plurality of inner cladding hollow tubes.
	Regarding claim 9, in addition to the rejection of claims 1 and 8 above, the Dawes (Fig. 9) illustrates less than about 50% of the pressure tube length.  Therefore, based on the illustration of Dawes, it would be obvious to a person having ordinary skill in the art, the pressure tube length section about 50% or less of entire length of the pressure tube.  
	Regarding claim 11, in addition to the rejection of claims 1 and 8 above, Dawes ([0041] and [0042]) further discloses that the pressure tubes may be bound to the preform, for example, using a particulate silica bearing sol-gel or low melting glass applied at the interface between the glass pressure tube and the preform. Therefore, based on the additional disclosure that the pressure tube is bound to the preform by Dawes, it would be obvious to a person having ordinary skill in the art, that Russell in view of Dawes provides for the pressure tube length generally “becomes a part of the preform” in accordance with the claim.
Regarding claim 14, in addition to the rejection of claims 1 and 8 above, Dawes (Fig. 9) illustrates the pressure tube diameters including the holding material (82), and the figure suggests the tube diameters are greater than about 50% and actually approaching 100% of the diameter of the inner diameter of the longitudinal hole.  Therefore, based on the additional disclosure of Dawes, it would be obvious to a person having ordinary skill in the art, in the method of Russell in view of Dawes, the tube diameter greater than about 50%.  Additionally, it would be obvious to  a person having ordinary skill in the art, to balance the desire to closely match the diameter of the preform hole and the outer diameter of the pressure tube as a means to reduce any pressure drop at the junction in the method of Russell in view of Dawes.  The balancing of the outer tube diameter would include an upper bounds of the outer diameter for facile insertion of the pressure tube into the preform holes and to allow for engineering tolerances between both the tube diameter and the preform hole diameter.  Thus, it would be obvious to a person having ordinary skill in the art, to provide for a tube diameter within the claimed range through no more than routine experimentation and optimization of the prior art disclosed process.  
Regarding claim 18, as discussed in the rejection of claim 1 above, Dawes teaches controlling pressure in the pressure tube, which provides for regulating the controlled pressure in the pressure tubes and Dawes further teaches sealing the pressure tube to the inner wall of the longitudinal hole per the discussion of claim 11 above.  Therefore, based on the disclosure by Dawes for controlling pressure and the sealing of the pressure tube by Dawes (discussed in claim 11 above), it would be obvious to a person having ordinary skill in the art, the method of Russel in view of Dawes comprising regulating the controlled pressure in the pressure tubes such that the pressure tubes are self-sealing to said inner cladding hollow tubes of said sub-set of said plurality of inner cladding hollow tubes.  
Regarding claim 28, in addition to the rejection of claim 1 above, Russell ([0035]) further discloses the preform may comprise, for example 4 or 6 or 5 or 7, inner cladding hollow tubes (i.e. “AREs”) and provides a plurality of examples wherein the number of inner cladding hollow tubes or “AREs” is 6 (figure 1) and another embodiment wherein the number of AREs is 10 (figure 7F).  Therefore, based on the additional disclosure by Russell, it would be obvious to a person having ordinary skill in the art, the plurality of inner cladding hollow tubes comprises 4 or 6 or 5 or 7 hollow tubes, which is within Applicant’s claimed range of 5, 6, 7, or 8 inner cladding hollow tubes.
Regarding claim 34, as discussed in the rejection of claim 1 above, it would have been obvious to a person having ordinary skill in the art to recognize the combination of Russell to utilize the pressure source coupling technique of Dawes (i.e. inserting a first end of a respective pressure tube into an inner cladding hollow tube of the optical fiber preform at the first end of the preform).  Therefore, it would be obvious to a person having ordinary skill in the art, the subset of the plurality of inner cladding hollow tubes are open at the first end of the preform for facilitating insertion of the first ends of the pressure tubes into said subset of said plurality of inner cladding tubes, as claimed.  
Regarding claim 35, in addition to the rejection of claim 1 above and as discussed in the rejection of claim 28, Russell expressly teaches provision of 7 inner cladding hollow tubes as a preferred embodiment.  Further, with deference to Russell at figure 1, the prior art establishes that a subset of inner cladding hollow tubes may be subject to a different pressure differential than a second set of tubes to achieve either a 3-fold rotational symmetry in the case of figure 1C and 1D or a two-fold rotational symmetry in the case of the embodiment of figure 1E.  In view of the foregoing, an embodiment wherein the hollow tubes consist of 7 inner cladding hollow tubes and wherein said-subset consists of 3 of the 7 inner cladding hollow tubes would have been considered an obvious extension over the prior art for a person having ordinary skill in the art at the time of the invention with the benefit of the Russel teachings.  That is, the prior art teaches 7 inner cladding hollow tubes, that a subset of those may be pressure controlled to achieve a two-fold or three-fold rotational symmetry in the resulting fiber having 7 inner cladding hollow tubes, and that the different inner cladding hollow tube diameters may be achieved using, for example, two pressure sources connected to first and second subsets of the inner cladding hollow tubes (see [0097]-[0098]) .  In such a case there are but a finite number of possible solutions to achieve this two-fold symmetry (i.e. connecting a first pressure control system to 1, 2, 3, 4, 5 or 6 of the inner cladding hollow tubes while leaving the remaining tubes either uncontrolled or connected to a second pressure control system). One of ordinary skill could have pursued these known potential solutions with a reasonable expectation of success.  The rationale to support the instant conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
	Regarding claim 36, in addition to the rejection of claim 1 above, Russell discloses (figures 6B and 1)  the inner cladding hollow tubes are not adjacent to each other in the preform and that they may be drawn into a product wherein the tubes are again not adjacent to each other.  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for the hollow tubes of said sub-set of said plurality of inner cladding hollow tubes are not adjacent to each other.  
	Regarding claim 37, in addition to the rejection of claim 1 above, Russell discloses (figures 6 and 1) the inner cladding hollow tubes may be free of nested sub-tubes.  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for the inner cladding hollow tubes are free of a nested sub-tube, as claimed.  
	Regarding claim 38, as discussed in the rejection of claims 28 and 35 above, Russell teaches that the preform may comprise 7 inner cladding hollow tubes ([0035]).  Therefore, it would be obvious to a person having ordinary skill in the art, Russell in view of Dawes provides for said plurality of inner cladding hollow tubes consists of 7 cladding hollow tubes.  
Regarding claim 39, as discussed in the rejection of claim 1 above, Russell teaches the use of a hollow tube as an outer cladding region (see figure 6, (32); [0096]).  Therefore, it would be obvious to a person having ordinary skill in the art, Russel in view of Dawes provides for the outer cladding region is a hollow tube.  
Regarding claim 40, in addition to the rejection of claim 1 above and as discussed in the rejection of claim 35 above, Russell teaches 7 inner cladding hollow tubes, that a subset of those may be pressure controlled to achieve a two-fold or three-fold rotational symmetry in the resulting fiber having 7 inner cladding hollow tubes, and that the different inner cladding hollow tube diameters may be achieved using, for example, two pressure sources connected to first and second subsets of the inner cladding hollow tubes (see [0097]-[0098]) .  In such a case there are but a finite number of possible solutions to achieve this two-fold symmetry (i.e. connecting a first pressure control system to 1, 2, 3, 4, 5 or 6 of the inner cladding hollow tubes while leaving the remaining tubes either uncontrolled or connected to a second pressure control system). One of ordinary skill could have pursued these known potential solutions with a reasonable expectation of success.  
Further, Russell discloses (Fig. 6) a first and second external reservoirs for creating different inner transverse dimensions in the AREs.  Additionally, as discussed in the rejection of claim 1 above, Dawes ([0038]) further discloses the skilled artisan can control the pressures inside the holes in order to expand, maintain, or reduce the relative diameters during the draw, and in the drawing of the preform (Fig. 6) Dawes discloses the distal end of the preform including drawing with a conventional heat source to provide for an optical fiber, and Dawes ([0040]) discloses the preform is heated to near the softening point of the material during the drawing and a gas pressure is applied to the holes and gas pressure is controlled to expand the holes of the preform at the proximal end.  The forming of the final fiber after the transition zone illustrated by Dawes provides for a final drawing step, which is similar to the final drawing step of Russell.  Therefore, based on the additional teachings of Russell including an embodiment having a set of AREs larger than another set of AREs and using different pressures and the teachings by Dawes including reducing maintaining, and expanding holes, it would be obvious to a person having ordinary skill in the art to try in a pre-drawing step of Russell in view of Dawes, where when the fiber is near the softening point and a gas pressure is controlled to expand the holes of the preform at the proximal end for one set of AREs, to provide AREs having a larger dimension taught by Russell.  It would be obvious to try, since only a finite number of options exist to create one set of AREs larger than another set, such as expanding, reducing, or maintaining hole size to modify hole diameters, as taught by Dawes.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2018/0267235) in view of Dawes (US 2003/0230118) as applied to claims 1 and 8 above, and further in view of Beat et al. (US 2011/0195515 – hereinafter Beat).
Regarding claim 17, Dawes is silent regarding the provision of an outer polymer coating on the glass pressure tube other than on the pressure tube length section (i.e. the inserted portion of the glass pressure tube).  Thus, the Examiner understands that neither the supply section nor the pressure tube length section necessarily comprises a polymer coating.  However, ([0021]) Beat discloses it is known in the prior art to externally coat a glass tube with a protective polymer coating.  Therefore, based on the additional teachings to externally coat a glass tube with a protective polymer coating, it would be obvious to a person having ordinary skill in the art, the method of Russell in view of Dawes could be improved by providing a protecting polymer coating on the pressure tube length section to protect the glass tube.  Notwithstanding the foregoing, provision of such a polymeric coating on the supply side of the pressure tube would not patentably distinguish the claimed invention over the prior art of record absent some showing of criticality for the recited feature.  That is, since Beat discloses a polymeric coating is commonly used to protect glass articles, and in this case, the proximal end of the Dawes pressure tubes are coupled to a pressure control device, it would be obvious to a person having ordinary skill in the art, the provision of outer polymer coating on the Dawes glass pressure tube, to protect the pressure tube from damage due to coupling with the pressure control device, and thus, would not patentably distinguish the claimed invention over the prior art for one of ordinary skill in the glass working arts.  
Response to Arguments
Applicant's arguments filed against the prior art combination of Russel in view of Dawes filed Jan. 10, 2022 have been fully considered but they are not persuasive. 
It should be noted there are 35 U.S.C. 112(b) issues with the claims, since it is unclear to the Examiner the relationship between the final drawing step, a drawing step (line 4), one-more drawing steps, and a pre-drawing step recited in the wherein statements.
The Examiner has provided a new grounds of rejection with the Russell and Dawes reference, and the Examiner will address arguments based on the new grounds of rejection.
Applicant on pg. 8, argues the method of Dawes with regards to the pre-drawing step, one or more drawing steps, and a final drawing step.  The arguments appear to be a piecemeal analysis of the references.  The rejection is based on the combination of Russell in view of Dawes.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues the Dawes reference further discloses a redraw step and only during the redraw step, only the distal ends is affected – the proximal end of the preform remains unchanged.  The Examiner has not applied the Dawes reference, as Applicant argues.  As stated in the rejection of claim 1 above, Russell teaches nearly all that is recited in claim 1, including providing the claimed preform, drawing the preform including a final drawing step comprising drawing the preform to a fiber while subjecting said sub-set of said plurality of inner cladding hollow tubes of said preform to a controlled pressure.  However Russell is silent regarding the specific nature of the connection between pressure source and the inner cladding hollow tubes (23) before a final drawing step, and therefore, Russell is silent regarding a pre-drawing step comprising “inserting a first end of respective pressure tubes into a sub-set of said plurality of inner cladding hollow tubes of said preform at the first end of the preform” before a final drawing step.  
The Dawes reference is used to teach the connection between the pressure source and the inner cladding hollow tubes as part of a pre-drawing step, and as stated in the rejection of claim 1 above, the combined teachings of Russell in view of Dawes and the knowledge of a person having ordinary skill in the art provides for the claimed limitations of the pre-drawing and final drawing step.  
Allowable Subject Matter
Claims 10 and 12 are currently rejected under 35 U.S.C. 112(b), but claims 10 and 12 appear to contain allowable subject matter, if the 35 U.S.C. 112(b) issues are resolved with the base claim and if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an accounting of the closest related prior art of record and a statement of reasons for the indication of allowable subject matter:  
Russell (US 2018/0267235), Dawes (US 2003/0230118), and Toshifumi (JP 2004-339004) constitute the closest related prior art of record.  In each of the latter two references, pressure tubes are inserted into the hollow longitudinal holes of a microstructured fiber optic preform in order to control the respective internal pressures within the preform holes during fiber drawing.  Such pressure control allows for fabricating microstructured fibers having defined hole structures.  
Neither of Dawes nor Toshifumi teach incorporating the structure of the pressure tubes into the final drawn optical fiber product.  Specifically regarding claim 10, the prior art teaches pressure tube insertion depth to a relatively narrow depth near the proximal end of the preform but would not reasonably lead one skilled in the art to a pressure tube length section having a length of at least about 50% of the length of the longitudinal hole.  Again, in the instant case, there is no teaching or suggestion in the prior art to insert a pressure tube into an optical fiber preform for pressure control such that the pressure tube is incorporated into the structure of the drawn fiber as would be expected in the case where the inserted length of the pressure tube (i.e. the pressure tube length section” is greater than about 50% of the entire length of the preform.  Along similar lines and as noted above, the prior art is silent regarding the requirement wherein the step of drawing the preform to the microstructured optical fiber results in a fiber “comprising at least a part of the pressure tube length section” as required by claim 12.  In this case, there is no recognition in the prior art of incorporating the pressure tube as a portion of the drawn fiber product.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741